Title: To Benjamin Franklin from Humphrey Senhouse, 25 January 1765
From: Senhouse, Humphrey
To: Franklin, Benjamin


Sir,
Carlisle Jan: 25th. 1765
Your very extraordinary Discoveries and Improvements in Electricity have determined me, though an utter Stranger to you, to take the Liberty of asking whether you think any Benefit might arise to me from the Application of the Electrical Machine in my unfortunate Case.
In the Year 1746, and in the fifteenth of my Age I had the Small-Pox, and from that Time to this have been troubled with a gradually increasing Deafness, insomuch that at present I am in a great Measure deprived of the Pleasures of Conversation. If you think the Experiment could be made without Hazard, and with Probability of Success, I would not scruple to repair forthwith to you, or to whomsoever you would recommend to me for that Purpose. If these Lines [are] so happy as to reach your Hands I shall be greatly [obliged?] to you for a speedy Answer, and a [Letter?] directed to Major Senhouse in Carlisle [torn; about four words missing] out, Sir, [torn] most obedient and humble Servant
Hum: Senhouse
 
Addressed: [To] / Dr. Benjamin Franklin / of Philadelphia / in / London
